Citation Nr: 0514181	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-16 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury with limitation of extension, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury with limitation of flexion, currently rated 
as 0 percent disabling.  

4.  Entitlement to an increased evaluation for 
subluxation/instability of the right knee, currently rated as 
0 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1974 to August 
1977, and from November 1990 to May 1991.  He also had 
periods of Reserve service.  

This case has previously come before the Board.  In a March 
2002 decision, the Board denied entitlement to service 
connection for lumbar disc disease, spondylosis and 
spondylolisthesis, denied a compensable evaluation for 
residuals of a right knee injury, determined that a uniform 
rating for dysthymic disorder was warranted, and denied an 
evaluation in excess of 30 percent for dysthymic disorder.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In February 2003, the Court 
vacated the Board's March 2002 decision.  The case was 
returned to the Board for further appellate review consistent 
with the Order.  In October 2003, the issues on appeal were 
remanded to the agency of original jurisdiction (AOJ) for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The Board notes that, by rating decision dated in November 
2004, the AOJ granted service connection for lumbar disc 
disease with spondylosis and spondylolisthesis of L5-S1.  
This represents a full grant of the benefit sought.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in September 1997 and in April 
1998.  A transcript of each of the hearings has been 
associated with the claims file.  

The issue pertaining to the evaluation of dysthymic disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's range of motion of the right knee, at 
worst, is 10 to 100 degrees.  He has painful motion on 
extension and flexion; he does not have the functional 
equivalent of flexion limited to 30 degrees and/or extension 
limited to 15 degrees.  

2.  The appellant does not have right knee lateral 
instability or subluxation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for limitation of right knee extension due to a right 
knee injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5260 (2004); VAOPGCPREC 9-2004.

2.  A 10 percent rating for functional impairment of flexion 
of the right knee due to a right knee injury is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2004); VAOPGCPREC 9-
2004.

3.  Instability/subluxation is no compensably disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in July 1996, there was no evidence of a 
right knee contracture and no effusion was noted.  The 
appellant was able to flex the knee from 0 to 140 degrees.  
His gait was normal.  The relevant diagnosis was residuals of 
a right knee injury not found.  The AOJ continued a 0 percent 
evaluation under Diagnostic Code 5257.  

On VA examination in May 1998, the examiner reported that the 
appellant's right knee showed no effusion.  The report of 
examination notes that the collateral and cruciate ligaments 
were stable.  Range of motion was noted to be complete, from 
0 to 130 degrees.  The patella was stable.  Apprehension test 
was negative.  The pertinent impression was remote injury, 
right knee by history.  

In a July 1998 addendum to the May 1998 VA examination 
report, the examiner stated that the C-file had been 
reviewed.  The addendum notes that examination in May 1998 
had revealed no pathological process.  No lesion within the 
knee joint that would produce pain if the joint was used 
repeatedly over a period of time was noted.  The examiner 
opined that no lesion was found that would produce a loss of 
motion of the knee function that would be due to, or produce 
weakened movement, excess fatigability, or incoordination.  

On VA examination in May 2004, the examiner stated the C-file 
had been reviewed.  Complaints of intermittent right knee 
pain were noted.  Increased pain with bending and squatting 
was noted.  The report of examination notes the knee did not 
lock or give way.  The appellant denied swelling.  Functional 
loss was noted with kneeling and running.  No brace or crutch 
was noted.  No time lost from work due to the knee was noted.  

On examination of the right knee, extension was to 10 degrees 
and flexion was to 100 degrees with moderate crepitance.  
Range of motion was noted to correspond with the appellant's 
point of onset of pain and did not vary with repetitive 
movements.  Generalized knee tenderness was noted.  There was 
no edema, effusion, or deformity.  Ligaments appeared to be 
intact.  The appellant was noted to ambulate with a slight 
limp and to squat with difficulty.  The relevant diagnosis 
was residual of a right knee injury.  X-ray examination of 
the right knee was normal.  



Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  Normal range of motion in an ankle joint is from 0 
to 20 degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own.  In evaluating whether the veteran 
has limitation of motion and/or painful motion, 38 C.F.R. §§ 
4.59, 4.40, 4.45, and DeLuca must be considered.

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement of the case in November 2004.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The appellant's right knee has been assigned a 10 percent 
rating based on limitation of extension.  

At worst, the appellant's range of motion in the right knee 
was from 10 degrees of extension to 100 degrees of flexion.  
The appellant reported pain.  The examiner established that 
the range of motion corresponded to the appellant's point of 
onset of pain.  Thus, his functional limitation was equal to 
his actual limitation of motion.  The AOJ has assigned a 10 
percent rating for limitation of extension to 10 degrees.  
The appellant also has painful motion on flexion.  Based on 
his painful motion, a 10 percent rating is also warranted for 
limitation of flexion.  

A higher rating on either extension or flexion is not 
warranted.  Even considering his complaints of pain which are 
credible, the appellant does not have actual limitation or 
the functional equivalent of flexion to 30 degrees or 
extension to 15 degrees.  Again, the examiner established 
that pain corresponded to his range of motion and did not 
increase with repetitive motion.  The Board notes he has a 
slight limp and difficulty squatting.  Such is reflected in 
the separate evaluations for functional limitation of flexion 
and extension.  

Lateral instability and subluxation are not shown.  In May 
1998, there was no effusion.  Collateral and cruciate 
ligaments, and the patella were stable.  In May 2004, 
ligaments were noted to be intact.  Thus a compensable rating 
is not warranted on that basis.  Since the AOJ initially 
established the disorder under Diagnostic Code 5257, the 
Board shall continue the initial evaluation.  At this time, 
there is no need to address whether a change in disability 
due to instability based on limitation of motion constitutes 
a severance; therefore the Board maintains the evaluation and 
the Diagnostic Code.  

Thus, a rating in excess of 10 percent is not warranted for 
functional impairment of right knee extension.  A 10 percent 
rating is warranted for functional impairment of flexion of 
the right knee.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The Board is aware that Diagnostic Code 5003 addresses a 
single 0 percent evaluation.  Diagnostic Code, 4.59, however, 
does not.  Rather, Diagnostic Code 4.59 addresses at least a 
minimum evaluation for the joint.  Clearly a veteran with 
painful extension and painful flexion is more disabled than 
one with only pain in one plane of motion.  VAOPGCPREC 9-
2004.

Accordingly, the evidence supports a separate 10 percent 
rating for functional impairment of flexion of the right 
knee.  The preponderance of the evidence is against the claim 
for higher rating for functional limitation of right knee 
extension.  and there is no doubt to be resolved in that 
regard.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of a right knee injury caused 
marked interference with his employment, or that such have in 
the past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  While the appellant stated that residuals of a 
right knee injury cause an altered gait, it has not been 
shown that residuals of a right knee injury results in marked 
interference with employment.  In sum, there is no competent 
opinion of record to the effect that the appellant's service-
connected residuals of a right knee injury results in marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Similarly, 
there is no evidence of frequent hospitalizations for any 
disability.  


ORDER

A rating in excess of 10 percent for limitation of 
motion/painful motion of the right knee on extension due to a 
right knee injury is denied.  

A 10 percent rating for functional impairment of flexion of 
the right knee due to a right knee injury is granted.  

A compensable evaluation for right knee instability or 
subluxation is denied.  


REMAND

Initially, the Board notes that the appellant has been 
examined by the same VA examiner several times, to include in 
October 1999, December 2000, and May 2004.  All three 
examination reports reflect that the appellant was casually 
groomed and fully cooperative.  Speech was consistently 
normal with regard to rate and rhythm, and the predominant 
mood was one of some depression.  Affect was appropriate to 
content.  Thought processes and associations were logical and 
tight.  There was no loosening of associations or confusion.  
There was no gross impairment in memory, and the appellant 
was oriented in all spheres on all three examinations.  No 
hallucinations were noted and there was no delusional 
material.  Each report reflects that insight and judgment 
were adequate, and that there was no suicidal or homicidal 
ideation.  

The VA examiner assigned a GAF score of 58 in October 1999, a 
GAF score of 50 in December 2000, and a GAF score of 53 in 
May 2004.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In October 2003, the Board remanded the issue pertaining to 
the evaluation of dysthymic disorder.  The Board requested 
that the AOJ obtain an opinion as to the degree of 
impairment, to include addressing the issue of any 
conflicting opinions in the claims file.  The Board notes 
that the remand specifically states that, "The claims folder 
should be forwarded to the examiner for review in conjunction 
with the examination."  

On VA examination in May 2004, the examiner stated the C-file 
was not available for review.  In addition, the difference in 
the GAF scores, ranging from 50 to 58, has not been 
addressed.  The Board notes that while some anxiety and 
considerable dysphoria were noted in December 2000, the 
examiner has not addressed the range of GAF scores, to 
include the December 2000 score of 50, in light of the 
findings on examination and other GAF scores assigned.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should provide the claims file 
to the VA examiner who performed the 
October 1999, December 2000, and May 
2004 examinations, if available, 
otherwise, another VA examiner.  Based 
on a review of the claims file, the 
examiner should provide a rationale for 
the GAF scores assigned in light of the 
findings on examination.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


